 



Exhibit 10.1
(CHICO’S LOGO) [g10071g1007101.gif]
October 8, 2007
VIA FEDERAL EXPRESS
Mr. Kent Kleeberger
616 South Atlantic Avenue
Virginia Beach, VA 23451
Dear Kent:
Chico’s is very pleased to offer you the opportunity to join our organization.
We believe that you can make a tremendous impact on our organization and look
forward to the chance to work with you. As one of the top specialty retailers we
offer tremendous opportunity for personal and professional growth. Please let
this letter serve as an offer to join Chico’s FAS, Inc. and your acceptance of
that offer. The following will outline the specifics:

     
Title:
  EVP/Chief Financial Officer & Treasurer
 
   
Reporting to:
  Chief Executive Officer
 
   
Base Salary:
  $550,000.00 annually
 
   
Start Date:
  November 1, 2007
 
   
Incentive Bonus:
  Range: 0% -140% of base salary earned during the semi-annual bonus period,
which is contingent upon the achievement of corporate targets; paid
semi-annually (generally in September and March). Incentive bonus is guaranteed
at 60% of base salary earned during the fall season 2007 bonus period and
guaranteed at 60% of base salary earned during the spring 2008 bonus period. Our
two semi-annual bonus periods are February thru July and August thru January.
 
   
Sign on Bonus:
  $200,000.00, less applicable taxes to be paid to you within 30 days of
reporting to work at Chico’s. You agree to repay this entire amount within
60 days if you voluntarily leave Chico’s within 12 months of your start date.
 
   
Stock Options:
  A one-time grant of 40,000 non-qualified stock options at Fair Market Value
granted on the first day of the open window period immediately following your
date of hire (December 7, 2007). These options will vest over a three-year
period with one-third vesting each year. You will be eligible for additional
grants in March.

Chico’s Fas, Inc. • 11215 Metro Parkway • Fort Myers, Florida 33966 • (239)
277-6200

 



--------------------------------------------------------------------------------



 



     
Restricted Stock:
  A one-time grant of 25,000 shares of restricted stock granted on the first day
of the open window period immediately following your date of hire (December 7,
2007). These shares will vest over a three-year period with one-third vesting
each year. You will be eligible for additional grants in March.
 
   
Severance:
  If we terminate your employment without cause, we will continue to pay you
your base salary for a period of twelve months following the date of
termination. In general terms, cause shall mean any action or inaction by you
that causes the company substantial harm.
 
   
Time Off:
  You will eligible for 5 days of PTO for 2007 and 20 PTO days per calendar year
starting in 2008.
 
   
Annual Review:
  Merit reviews and equity grants for officers are considered at the end of the
fiscal year, and issued in March of each year.

You will also be eligible to participate in Chico’s FAS, Inc. comprehensive
benefits program outlined below:

     
Group Insurance Plan:
  Medical/Dental/Vision
Chico’s will reimburse you for COBRA premiums on medical insurance, if
applicable, until you are eligible for the Chico’s medical insurance. If you
elect not to enroll in the Chico’s program when eligible, reimbursement for
COBRA payments will cease.
 
   
 
  Eligibility Date: first day of the month after 60 days of employment
 
   
Life Insurance:
  Chico’s provides term insurance equal to 1x your base salary; in addition
Chico’s provides accidental death and dismemberment insurance equal to 1x your
base salary. Supplemental insurance is available for purchase.
 
   
 
  Eligibility Date: first day of the month after 60 days of employment
 
   
401(k) Plan:
  Eligible deferral of 1-100% of your compensation (subject to an IRS maximum),
with a match of 50% of the first 6% of compensation you defer. You will be able
to roll over existing qualified funds immediately.
 
   
 
  Eligibility Date: first quarter after 12 months of employment
 
   
Deferred Compensation Plan:
  As an officer of Chico’s, you will be immediately eligible to participate in
the Chico’s Deferred Compensation Plan for the remainder of calendar year 2007.
You will have the opportunity to defer pre-tax compensation (less applicable
FICA/Medicare tax withholding). You may defer up to 80% of your base salary and
up to 100% of your semi-annual bonus.

 



--------------------------------------------------------------------------------



 



     
Stock Purchase Plan:
  Opportunity to purchase Chico’s stock directly from the company, two times a
year, in March and September.
 
   
 
  Eligibility Date: March 2009
 
   
Relocation:
  In order to ensure a successful relocation, Chico’s FAS, Inc. will provide the
relocation assistance outlined in the attached Chico’s Tier I Relocation
Program.

In addition to your CFO & Treasurer responsibilities, the Strategic Planning for
FY09 and Financial Planning & Analysis responsibilities can be assumed
immediately. Additional operations responsibility will be reviewed and
considered within your first year, based upon your performance.
Please indicate your acceptance of our offer by signing below and returning to
my attention by a confidential fax at 239-274-4284. By signing this letter you
warrant that you are not a party to any agreement that would bar or limit the
scope of your employment with Chico’s FAS, Inc.
Kent, we are looking forward to having you on our Chico’s team. Let me be the
first to welcome you aboard! We are sure you will find it a challenging and
rewarding experience.
If you have any questions, please feel free to call me at 239-274-4145.
Regards,
-S- SCOTT A. EDMONDS [g10071g1007102.gif]
Scott A. Edmonds,
President
Chief Executive Officer

     
Accepted by:
   
 
    -S- KENT KLEEBERGER [g10071g1007103.gif]   10-17-07      
 
Kent Kleeberger    Date

 